                                                                                                                  IVED
           Case: 1:21-cv-01977 Document #: 1 Filed: 04/13/21 Page 1 of 7 PageID #:1
PC 8
                [f you need additional space                                                                REC3E
                                               for ANY seclion, ptease attach an addifional sheet and refarence Otat sectlon.]

                                                                                                                /2021                AM
                                                                                                                        4/1
                                                                                                                            . BRUTO    N
                                                                                                                  THOMA.SDG
                                                                                                                          IS T R IC T COURT
                                        UNTE,O STATES DISTHCT COURT                                            CLERK, U.S
                                        NORTIIERN DISTRICT OF ILLINOIS




       @ater above the firll name
       of the plaintiffor plaintiffs in


                                                                                  1:21-CV-1977
       this action)

                                  vs.                              CaseNo:
                                                                   (To    be    supplied      by the Clerk of this Court)
                                                                                    JUDGE SHAH
               ,Tr"w'r nae-QF.D-                                               MAGISTRATE JUDGE COLE
          .Jo    vrn Do< C "Q,D



       defendants in this action. Do not
       use ttet al,")

       CHECK owr,         oruv:
          ,/             COMPLAINT TINDER TUN CTVU, NTGHTS ACT, TITLE                                            42   SECTION 1983
                         U.S. Code (state, counfy, or municipal defendants)

                         COMPLAINT ITNDER Tm CONSTITUTION ("BWENSil ACTIOI'D, TITLE
                         28 SECTION 1331U.S. Code (federal defendants)

                         OTTTRR (cite statute,           if known)

       BEFORE FILLING OUT TEIS COMPLAINT, PLEASE REFER TO "INSTRACTIONS FOR
        FILING.N FOLLOW THESE INSTRUCTIONS CAREFWLY.




                  llf you reed dclitional space for ANY section, please attach an additional sheet and reference lhat 8ection.l
      Case: 1:21-cv-01977 Document #: 1 Filed: 04/13/21 Page 2 of 7 PageID #:2


         [f   you need additional space   br ANY section. please attach an additional sheet and referenoe lhat section.]




L       Plaintiff(s):

        A.         Name:

        B.         List all aliases:

        C.         Frisoner identification number:

        D,

        E.

        (If there is more tlan one plaintiff, then each plaintiff must list his or her narne, aliases, I.D.
        number, place of confnement, and current address according to the above format on a
        separate sheet of paper,)

II.     Defendant(s):
        (In A below, place the full name of the first defendant in the first blank, his or her ofEcial
        position in the second blank, and his or her place of employment in the third biank. Space
        for two additioual defendants is provided in B and C.)



                    r,tl,, Po\ite. O€QP.ce.
                    Place of Employment:

        B.          Defendant:

                    ritre:?olice O${\ce
                    PlaceofEmploymenr Ci\tl                         O$     C.hieW
        c.          Derendant:        f,ohn b5e
                    rin", PO\0\C,Q O0Qice
                    place orEmployment:              C   it,$ oS l.hig0ge
        (If you have more than three defendants, then all additional defendants must be listed
        according to the above fonnat on a separate sheet ofpaper.)




                                                                                                                       Revised 92007




             fifyou need additional space for ANY section, please attach an additional sheei and reference that sedion-]
     Case: 1:21-cv-01977 Document #: 1 Filed: 04/13/21 Page 3 of 7 PageID #:3


         ilf you nsed additional space fur ANY section, please attach an addltional sheet and reference that section.l




m.     List ALL lawsuits you (and your co-plafultiffs, if any) have filed in any state or federal
       court in the United States:

       A.         Name of case and docket               number:             n
                                                     ^f/
       B.          Approximate date of filing lawsuit nl/                     +
       C.         List a[plaintiffs (if youhad co-plaintiffs), including any aliases: fat                              tn


       D.          List all defendants:            t( [k


       E.          Court in whichthe                           filed (if federal cour-t, name the district; if state court,
                   name the county):

       F.          Name ofjudge to whom case was assigned:



       c.          Basic   ctaim*.d.'            Nllft

       H.          Disposition of this                (for example: Was the case dismissed? Was it appealed?
                   Is it still pending?):




                   Approximate date of disposition:                  ttl[tt

IF YOU HAyE FILED MORE THAN ONE LAWSITIT, TrmN YOU MUST DESCRIBE Tm
ADDITIONAL LAWSUITS ON A}IOTIIT'R PIECE OF' PAPE& USING THIS SAME
FORIUAT. REGARDLESS OI'HOW MAIYY CASES YOU HAVE PREYIOUSLY tr'ILED,
YOUWILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AI.ID FAILIIRE TO DO SO I\{AY RESI'LT IN DISMISSAL OF YOtiR CASE. CO.
PLAINTIFI'S MUST ALSO LIST ALL CASES THEY IIAVE T'ILED.




                                                                                                                          Revis€d 9/2007




            [lf you need additional space   br ANY section, please attach an additional sheet and reference   lhat. sedion.l
      Case: 1:21-cv-01977 Document #: 1 Filed: 04/13/21 Page 4 of 7 PageID #:4


         llfyou need addrtional spac fur ANY section, please attach an additional sheet and reference that section.l




ry.     Statement of Claim:

        State here as briefly as possible the facts of your case. Descdbe how each defendant is
        involved, including names, dates, and places. Do not give any legal arguments or cite any
        casei or statutes. If you intend to allege a number of related claims, number and set forth
        each claim in a separate paragraph. (Use as much spaoe as you need- Attach exha sheets
        if necessary.)
                                                t\
                                                                                                                  _t

                      o                                                 \hedoSud                                  C

      7u             D

      Oro\lc \s               $ng Ieb\"\cq.$\ )).Slbh '"/ heln
  fhgl                       n rr/e -fh
                      C).,rnr/e
                      C).,{^
                                    -fhex Dqr\4p-Io v'v1q- q,d

                                                                    Arrn zno,'-- rvt




                 oPc l'h                                                                                  n said

                                                                                                                    Revised 92007




           [fyou rred additional space forAtlY section, please attach an additional sheet and referenoe that section.]
Case: 1:21-cv-01977 Document #: 1 Filed: 04/13/21 Page 5 of 7 PageID #:5


   [f you need additional space   for ANV section, please attacfi an additional slreet and reference [rat section.]




l-o r<Llam I                        DJ}- an               lf 3orJ (\0.




                                                                                                                  Revised 92007




    If   you need additional space for ANY section, please €rttach an additional slleet and rBference lhat sedion.I
     Case: 1:21-cv-01977 Document #: 1 Filed: 04/13/21 Page 6 of 7 PageID #:6


        [lf you rEed additional space for ANY section, please attach an additiona] sheet and reference lhat sec-tim.l




v.     Relieft

       State briefly exactly what you want the court to do for you. Make no legal arguments. Cite
       no cases or stahrtes.




u.     The plaintiff depands that the case be tried by                 a   jury.           YES          tr      No


                                                                       CERTIFICATION

                                     By signing this Complaint, I ce{tiff that the facts stated in this
                                     Complaint are true to tho best of my knowledge, information and
                                     belief. I understand that if this certification is not correct, I may be
                                     subject to sanctioDs by the Court.

                                     signed this
                                                     -Db-auv .rl{+f-il,                         20   A-



                                     (Print name)




                                      (Address)




                                                               5                                                        Rsvisedg/2007
          llfyou need additional space for ANY sec'tion, please attach an additonal sheet and reference that sec{ion.]
                                                                           #e                                  -=:
                                                                                                                :VJ
                                                                                                               -^      <-
                                                                                                               261
                                                                           &                                   4m,
                                                                                                               :
                                                                                                                7
                                                                                                                -\-
                                                                                                                   \dt
                                                                                                               -:j N
                                                                                                                --,-
                                                                                                                -\.
                                                                                                                           <<>
                                                                                                                           A
                                                                                                                =$
                                                                                                                -l)
                                                                                                                -
                                                                                                                 -
Case: 1:21-cv-01977 Document #: 1 Filed: 04/13/21 Page 7 of 7 PageID #:7




                                                                                                                                 *
                                                                                                                                 7.-
                                                                                      -i.!
                                                                                      LA
                                                                                      5 r-)
                                                                                      O C,
                                                                                        '\    \#
                                                                                      O-s+
                                                                                      48,
                                                                                      E i:r
                                                                                      t: pey
                                                                                      'D  i
                                                                                      nOj bo-
                                                                                          -(- -9
                                                                                            \-
                                                                                      "-?_ b
                                                                                       x
                                                                                       OA
                                                                                          t)
                                                                                      ce, e/
                                                                                              c
                                                                                            lqJ
                                                                                        ar d; .q)
                                                                                      -c,,
                                                                                      -l.^u
                                                                                      r.F
                                                                                        \->
                                                                                                   l/Y
                                                                                                   \J    /"/
                                                                                                    <-\U
                                                                                       -)
                                                                           d *2rr%                                    '-
                                                                           3",r&",                                     <)
                                                                           PK 34
                                                                           3 i l^oo
                                                                           9a a()
                                                                           do-Fi
                                                                                                                       --U
                                                                                                                           .5)
                                                                                                                           a-)
                                                                           -j\S\cSO
                                                                               \t                                      J
